Citation Nr: 0801325	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  97-33 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the left knee, 
currently rated 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the right knee, 
currently rated 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected lumbar spine disability, currently rated 40 
percent disabling.

4.  Entitlement to an effective date earlier than December 
11, 1995 for the assignment of a 40 percent disability rating 
for service-connected lumbar spine disability.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to May 
1990. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran's claims folder was later transferred 
to the RO in Milwaukee, Wisconsin.

Procedural history

Increased ratings for bilateral chondromalacia patella 

In an October 1991 rating decision, service connection was 
granted for bilateral chondromalacia patella; noncompensable 
(zero percent) disability ratings were assigned for each knee 
disability.  In April 1994, the Board granted 10 percent 
disability ratings for both knee disabilities.  

On February 25, 1997, the RO received the veteran's formal 
claim for increased ratings for the bilateral knee 
disabilities.  In a May 1997 rating decision, ratings in 
excess of 10 percent for bilateral chondromalacia were 
denied.  The veteran filed perfected an appeal as to those 
denials.  In a November 1997 rating decision, a percent 
disability rating was assigned for the left knee disability 
effective July 2, 1997.

In March 2001, the Board denied the claims of increased 
ratings for the bilateral knee disabilities.  The veteran 
appealed those denials to the United States Court of Appeals 
for Veterans Claims (the Court).  In August 2002, counsel for 
the veteran and the Secretary of VA filed a Joint Motion for 
Remand.  An Order of the Court dated August 29, 2002 granted 
the motion and vacated the Board's decision as to those two 
denials.  

In May 2003 and in February 2007, the Board remanded these 
claims for further development.  The RO continued the 
previous denials of increased disability ratings for 
bilateral knee disabilities in a supplemental statement of 
the case (SSOC) issued in August 2007.  These issues have 
been returned to the Board for further appellate proceedings.

Increased rating and earlier effective date for the lumbar 
spine disability

In an April 1994 decision, the Board granted service 
connection for a low back disorder.  In a May 1994 rating 
decision which implemented the Board's decision, a 
noncompensable (zero percent) disability rating was assigned 
for mechanical low back pain, effective May 15, 1990.  

On June 13, 1996, the RO received the veteran's claim for an 
increased rating for the lumbar spine disability.  In a 
September 6, 1996 rating decision, a compensable rating for 
mechanical low back pain was denied.  The veteran filed a 
timely Notice of Disagreement (NOD) with that denial.  In a 
June 1997 rating decision, a 
10 percent disability rating was assigned for the mechanical 
low back pain effective June 13, 1996.  The veteran 
thereafter perfected an appeal as to the increased rating 
claim.  

In December 1997, the veteran indicated that he was seeking 
an earlier effective date for a compensable rating for the 
service-connected back disability. A Statement of the Case 
(SOC) regarding the earlier effective date claim was issued 
in September 1999.

In March 2001, the Board denied the veteran's claim for an 
increased rating for the lumbar spine disability.  The Board 
also dismissed an appeal as to the veteran's entitlement to 
an earlier effective date for the assignment of the 10 
percent disability rating the back disability on the basis 
that a substantive appeal was not timely filed.  The veteran 
appealed the Board's March 2001 decision to the Court.  An 
Order of the Court dated August 29, 2002 granted the above-
noted joint motion and vacated the Board's decision with 
regard to the denial of an increased rating for the lumbar 
spine disability and the dismissal of the earlier-effective-
date appeal.  The Joint Motion noted that "[a] more detailed 
and thorough explanation was warranted to enable both [the 
veteran] and this Court to understand why the Board did not 
construe the July 1997 notice of disagreement as raising the 
effective date issue and why it did not construe the December 
1997 Form 9 as perfection of the appeal with respect to that 
issue."  See the August 2002 Joint Motion, pages 5-6.  

In May 2003, the Board determined that the claim for an 
earlier effective date for the assignment of a 10 percent 
disability rating was timely appealed and remanded the 
increased rating and earlier effective date claims for 
further development.

In a June 2004 rating decision, a 20 percent disability 
rating for the lumbar spine disability was assigned effective 
March 2, 2004.  In an April 27, 2005 rating decision, a 40 
percent disability rating for the lumbar spine disability was 
assigned effective June 13, 1996.

In February 2007, the Board remanded the increased rating and 
earlier effective date claims for further development.  In an 
August 2007 rating decision, an earlier effective date of 
December 11, 1995 was assigned for the 40 percent disability 
rating for the service-connected back disability.  The RO 
continued the previous denial of an increased disability 
rating for the lumbar spine disability.  These issues have 
been returned to the Board for further appellate proceedings.


TDIU

In an April 1, 2005 rating decision, entitlement to TDIU was 
denied.  The veteran perfected an appeal as to that denial.  
In February 2007, the Board remanded the TDIU claim for 
further development.  The RO continued the previous denial of 
TDIU in a supplemental statement of the case (SSOC) issued in 
August 2007.  
This issue has been returned to the Board for further 
appellate proceedings.

Remanded issue

The issue of the veteran's entitlement to TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The service-connected bilateral knee disabilities are 
manifested by complaints of pain, buckling, and locking.  The 
medical evidence of record indicates that each disability is 
productive of tenderness on palpation, effusion into the 
joint and degenerative changes, but that each disability is 
not productive of lateral instability or recurrent 
subluxation, limitation of flexion of the left leg to 60 
degrees, or limitation of extension of the left leg to 5 
degrees.

2.  The medical evidence of record shows that the veteran's 
service-connected lumbar spine disability is not manifested 
by ankylosis or neurological symptomatology.  
 
3.  A May 1994 RO rating decision which implemented the 
Board's decision granting service connection for a back 
disability and assigned a noncompensable (zero percent) 
disability rating for mechanical low back pain effective May 
15, 1990, was not appealed by the veteran.

4.  On September 1, 1995, the veteran received VA treatment 
for complaints of low back pain.  On June 13, 1996, the RO 
received the veteran's formal claim for an increased rating 
for the lumbar spine disability.  

5.  In an August 2007 rating decision, an effective date of 
December 11, 1995 was assigned for the 40 percent disability 
rating for the lumbar spine disability.

6.  The medical and other evidence of record indicates that 
from September 1, 1995 forward, symptoms of the lumbar spine 
disability were severe.  

7.  It is not factually ascertainable that an increase in 
severity of the veteran's lumbar spine disability occurred 
within the one-year period prior to September 1, 1995.

8.   The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to any of the veteran's service-connected 
disabilities that are the subject of this appeal, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 20 percent for the veteran's 
chondromalacia patella of the left knee have not been met 
from July 2, 1997.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2007).

2.   The criteria for a disability rating of 20 percent for 
the veteran's chondromalacia patella of the right knee are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2007).

3.  The criteria for an increased disability rating in excess 
of the currently assigned 40 percent for the service-
connected lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5292, 5295 (2002).

4.  The criteria for an effective date of September 1, 1995 
for the assignment of a 40 percent disability rating for the 
lumbar spine disability have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes  5003, 5295, 5295 (2002).

5.  The criteria for referral for any of the service-
connected disabilities on appeal on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for bilateral 
chondromalacia patella and for his service-connected lumbar 
spine disability, and an earlier effective date for the 
assignment of a 40 percent disability rating for the lumbar 
spine disability.  As is described elsewhere in this 
decision, the remaining issue on appeal, TDIU, is being 
remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The August 2002 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.  

The August 2002 Joint Motion, as adopted by the Court's 
August 29, 2002 Order, noted that in its March 2001 decision 
"the Board did not make a finding regarding the notice 
provisions of the Veterans Claims Assistance Act of 2000" 
and that "[r]emand is thus warranted."  See the August 2002 
Joint Motion, page 6.  
The VCAA will be discussed at some length below.

The Joint Motion also indicated that "the Board did not 
discuss this evidence [showing arthritis and degenerative 
joint disease of the spine and of the left knee], nor 
evaluate whether [the veteran] may be entitled to a separate 
rating for arthritis."  Id.   This matter will be discussed 
where appropriate below.  

 The Joint Motion also noted that "[a] more contemporaneous 
examination of [the veteran's] back and knees is needed in 
order to evaluate his condition, and remand is thus 
warranted."  As will be explained immediately below, this 
has been accomplished.

Stegall concerns

The Board in May 2003 remanded the increased rating claims 
for a VA examination and to provide proper notice under the 
VCAA.  

The RO subsequently provided appropriate VCAA notice to the 
veteran; [this will be discussed in greater detail 
immediately below.  The veteran underwent VA examinations in 
March 2004 and March 2005.  

In February 2007, the Board remanded the knee claims for a VA 
medical opinion as to whether bilateral knee arthritis is 
related to the service-connected bilateral chondromalacia 
patella.  The Board remanded the increased-rating claim as to 
the lumbar spine disability and the claim for the earlier 
effective date to obtain additional records, to include VA 
medical records from June 1994 to June 1996.  

In March 2007, the veteran underwent a VA examination, and 
the VA examiner provided medical opinion on whether the 
bilateral knee arthritis is related to the bilateral 
chondromalacia patella.  In March 2007, the VA medical center 
where the veteran had received treatment indicated that no 
additional medical records for the period from June 1994 to 
June 1996 were available.  However, in August 2007, the 
veteran submitted his own copies of the VA treatment records 
for the period from June 1994 to June 1996.  These have been 
added to the record.  In addition, in March and August 2007, 
recent VA treatment records were associated with the 
veteran's claims file.

The Board finds that the RO has complied with the directives 
of the May 2003 and February 2007 remands.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
September 2003, December 2003, March 2006, June 2006, and 
March 2007, which were specifically intended to address the 
requirements of the VCAA.  The September 2003, December 2003, 
March 2006, and June 2006 VCAA letters informed the veteran 
of the evidence necessary to establish an increased rating.  
The December 2003, March 2006, and June 2006 VCAA letters 
told the veteran of the evidence necessary to establish an 
earlier effective date for a disability rating.  Accordingly, 
the veteran was informed of the information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.

As for the evidence to be provided by the veteran, in the 
September 2003, December 2003, June 2006, and March 2007 VCAA 
letters, the RO asked the veteran to identify relevant 
evidence.  The RO also enclosed 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
medical providers that treated him for his claimed 
disabilities with those letters.  In the March 2006 letter, 
the RO told the veteran that he could identify or submit 
additional evidence regarding his level of disability and 
effective date.

Moreover, in the VCAA letters dated in September 2003, 
December 2003, and June 2006, the veteran was informed that 
VA would provide a medical examination if VA decides it is 
necessary to make a decision on his claims.  [VA examinations 
were conducted in August 1996, April 1997, October 1997, 
March 2004, March 2005, and March 2007.]

In the VCAA letters dated in September 2003, December 2003, 
and June 2006, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the 2003 VCAA letters, the RO told the veteran that he may 
submit the evidence relevant to his claims.  In the June 2006 
VCAA letter, the RO specifically told the veteran to send any 
evidence in his possession that pertains to his claims.  
These requests are open ended.  The VCAA letters thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims for increased ratings for the lumbar spine 
disability and bilateral chondromalacia patella were 
adjudicated in September 1996 and May 1997, respectively, 
prior to the VCAA letters.  Since the VCAA was not enacted 
until November 2000, furnishing the veteran with VCAA notice 
prior to the initial adjudications of the claims in September 
1996 and May 1997 were clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran's claims were readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claims were readjudicated in the 
SSOC's dated from June 2004 to August 2007.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran and his counsel have pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice 
which was given with regard to the four elements of 38 
U.S.C.A. § 5103 as to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to these 
claims because service connection has already been granted 
for the service-connected disabilities on appeal.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to 
current level of disability, element (4), in the September 
2003, December 2003, November 2004, March 2006, and June 2006 
VCAA letters. 
The RO specifically addressed element (5) in the March 2006, 
and June 2006 VCAA letters.

As for the timing of the notice of the fourth and fifth 
elements in Dingess/Hartman, the Board again notes that the 
veteran was allowed the opportunity to present evidence and 
argument in response to the VCAA letters.  Therefore, the 
essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to the fourth and 
fifth elements in Dingess/Hartman.  See Sanders, supra.  The 
veteran and his counsel have pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA notice 
as to the fourth and fifth elements in Dingess/Hartman.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  The 
veteran is represented by an attorney, who is no doubt aware 
of the provisions of the VCCA and of what is needed to prove 
his claims.    



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes the veteran's service medical 
records, VA and private treatment records, records from the 
Office of Personnel Management, VA vocational rehabilitation 
records, and reports of VA examinations dated from August 
1996 to March 2007, which will be described below.  The Board 
finds that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
very able representative, who has presented written argument 
on his behalf.  
In May 2000, the veteran withdrew a previous request for a 
Board hearing.  He has not subsequently indicated that he 
wants such a hearing. 

Accordingly, the Board will proceed to a decision on the 
merits as to four of the issues on appeal.


1.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the left knee, 
currently rated 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella of the right knee, 
currently rated 10 percent disabling.

For the sake of economy, these issues will be addressed 
together.

Relevant law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to bilateral 
chondromalacia patella, the veteran has been diagnosed with 
bilateral degenerative joint disease of the knees.  The Board 
is precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  

As was discussed above, the Joint Motion instructed that the 
Board evaluate whether the veteran "may be entitled to a 
separate rating for arthritis."  To that end, the Board has 
obtained a medical opinion, which will be discussed below.  
The competent medical evidence of record does in fact 
distinguish between arthritis and chondromalacia patellae.  
However, to the extent that specific symptoms cannot be 
ascribed to one or the other disorder, the Board will ascribe 
all functional impairment of both knees to the service-
connected bilateral chondromalacia patella.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The veteran is currently assigned a 20 percent disability 
rating for chondromalacia of the left knee under Diagnostic 
Codes 5257-5258 [knee, other impairment of-dislocated 
semilunar cartilage].  He is currently assigned a 10 percent 
disability rating for chondromalacia of the right knee under 
Diagnostic 5260 [leg, limitation of flexion].  The RO 
previously applied Diagnostic Code 5257 in rating the right 
knee disability.  The Board has considered whether another 
rating code or codes are "more appropriate" than the ones 
used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

There is no rating code for chondromalacia patella.  The 
veteran's service-connected knee disabilities are therefore 
rated by analogy.  See 38 C.F.R. § 4.20 (2007) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].

It appears that Diagnostic Code 5258 was applied by the RO to 
the veteran's service-connected left knee disability due to 
the fact that the report of an April 1997 VA examination 
shows that a 1995 magnetic resonating imaging (MRI) scan of 
the left knee showed degenerative changes of the menisci.  
Thus, there is evidence to support rating the left knee 
disability under Diagnostic Code 5258.

The veteran's service-connected knee disabilities are both 
diagnosed as chondromalacia patella, and they appear to be 
identical for all practical purposes, Therefore, the Board 
must consider whether the right knee disability should also 
be rated under Diagnostic Code 5258.  In that regard, April 
1997 MRI scans of the knees revealed similar joint effusion 
bilaterally.  Also, the March 2005 and March 2007 VA 
examinations reflect that the bilateral knee disabilities are 
essentially identical.  

Although the RO has used Diagnostic Code 5257 the pendency of 
this appeal, the medical evidence does not show lateral 
instability or recurrent subluxation in either knee.  VA 
examinations from April 1997 to March 2007 consistently show 
for both knees that signs of knee instability were negative, 
that medial and lateral ligaments were intact, and that varus 
and valgus testing was negative for instability.  

The veteran himself has reported knee instability.  Although 
the Board has taken the veteran's contentions into 
consideration, the Board finds the objective, and consistent, 
medical evidence which shows no instability or recurrent 
subluxation to be more probative.  

It could be argued that Diagnostic Code 5257 may be applied 
simply because it is an "catch-all" provision encompassing 
various "other" knee disabilities.  However, the medical 
evidence, including radiology studies, indicates that the 
veteran has damaged menisci, and Diagnostic Code 5258 covers 
such disability.  The Court has referred to "the canon of 
interpretation that the more specific trumps the general". 
See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also 
Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) [the specific trumps the general].  
In the absence of any objective evidence allowing for the 
Board to rate the veteran's knee instability under Diagnostic 
Code 5257, use of that diagnostic code is a relatively poor 
choice.

With respect to limitation of motion, the medical evidence 
shows that flexion of both knees was at worse to 90 degrees, 
as demonstrated on the March 2004 VA examination.  Other VA 
examinations dated in April 1997, March 2005, and March 2007 
show left knee flexion was limited to 110 degrees, 125 
degrees, and 95 degrees, respectively.  Other VA examinations 
dated in April 1997, March 2005, and March 2007 show right 
knee flexion was limited to 110 degrees, 125 degrees, and 130 
degrees, respectively.  Also, a VA treatment record in 
February 1996 shows flexion was to 120 degrees in both knees, 
and a VA treatment record dated in August 1996 reflects a 
full range of motion in the both knees.  [Normal range of 
motion is from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate 
II (2007).]  Thus, the veteran does not have flexion limited 
to 60 degrees in either knee, the level at which a 
noncompensable evaluation is warranted under Diagnostic Code 
5260.  

Additionally, the clinical evidence does not show extension 
limited to 5 degrees, which would allow for the assignment of 
a zero percent disability rating under Diagnostic Code 5261.  
The various VA examinations and VA treatment records show 
extension to zero degrees in both knees, which as noted above 
is normal. 

Accordingly, the medical evidence of record does not include 
results indicating loss of range of motion in either knee 
which would require a compensable evaluation for range of 
motion.  Use of Diagnostic Codes 5260-61 would not avail the 
veteran. 

Accordingly, the Board will employ Diagnostic Code 5258 to 
rate both of the veteran's service-connected knee 
disabilities.  

Schedular rating

Diagnostic Code 5258 provides a 20 percent rating if the 
disorder is manifested by frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).



(i.) Left knee 

The veteran is in receipt for the maximum rating for his left 
knee disability under the applicable diagnostic code, 
Diagnostic Code 5258.

(ii.) Right knee 

The medical evidence of record indicates that the right knee 
disability is productive of tenderness on palpation and 
effusion.  The veteran has complained of "locking" and pain 
of the right knee.  Based on there complaints and findings, 
the Board finds that a 20 percent disability rating may be 
assigned pursuant to Diagnostic Code 5258.  See 38 C.F.R. §§ 
4.7, 4.31 (2007).

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R.§ 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Bilateral degenerative joint disease has been diagnosed.  The 
Joint Motion indicated that "the Board did not discuss this 
evidence [showing arthritis and degenerative joint disease of 
the left knee], nor evaluate whether [the veteran] may be 
entitled to a separate rating for arthritis."  See the 
August 2002 Joint Motion, page 6.  

As has been discussed above, the Board remanded this case so 
that a medical opinion could be obtained.  The March 2007 VA 
examiner opined that it is not as likely as not that the 
bilateral chondromalacia caused or permanently aggravated the 
bilateral degenerative joint disease of the knees.  The basis 
of the VA examiner's opinion was that chondromalacia patella 
is not known to cause or permanently aggravate degenerative 
joint disease of the knees.  

There is no competent medical evidence showing that the 
bilateral degenerative joint disease of the knees is related 
to the service-connected bilateral chondromalacia patella.  
Therefore, the bilateral degenerative joint disease of the 
knees is not a part of the service-connected bilateral knee 
disabilities.  As such, the bilateral degenerative joint 
disease of the knees will not be separately rated.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The currently assigned 20 percent ratings are the maximum 
rating under Diagnostic Code 5258.  In addition, Diagnostic 
Code 5258 is not predicated on limitation of motion.  DeLuca 
considerations are therefore inapplicable.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) [if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable]; see also Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Hart considerations

In Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007), the Court was presented with the question of whether 
it is appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's most recent 
claim for increased disability ratings for bilateral knee 
disabilities was filed on February 25, 1997.  
In this case, therefore, the relevant time period is from 
February 25, 1996 to the present.  

VA treatment records reflect that on February 9, 1996, August 
7, 1996, and November 12, 1996, the veteran was treated for 
bilateral knee pain, a criterion for a rating under 
Diagnostic Code 5258.  More importantly, as noted above, the 
March 1995 VA MRI scan of the left knee was abnormal.  Based 
on this record, the Board finds that a 20 percent disability 
rating under Diagnostic Code 5258 is warranted effective 
February 25, 1996 for each knee.

Extraschedular ratings

For the sake of economy, the Board will simultaneously 
discuss consideration of extraschedular ratings for these 
disabilities, along with the service-connected back 
disability, below.

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that a rating in excess of the currently 
assigned 20 percent for the veteran's chondromalacia patella 
of the left knee have not been met.  The Board has further 
concluded that the criteria for a disability rating of 20 
percent for the veteran's chondromalacia patella of the left 
knee have been met.

In addition, the Board finds that the 20 percent ratings for 
the veteran's bilateral knee disabilities should be assigned 
as of February 25, 1996.  The appeal is allowed to that 
extent.
 
3.  Entitlement to an increased disability rating for 
service-connected mechanical low back pain, currently rated 
40 percent disabling.

Relevant law and regulations

The law and regulations regarding increased ratings in 
general has been discussed above and will not be repeated.

Specific rating criteria

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

The veteran's lumbar spine disability have been rated by the 
RO under both the former and current schedular criteria.  In 
the September 1996 rating decision, the RO rated the 
veteran's mechanical low back pain as noncompensable (zero 
percent disabling) under 38 C.F.R. § 4.71a, former Diagnostic 
Code 5295 [lumbosacral strain].  In the June 1997 rating 
decision, the RO rated the veteran's lumbar spine disability 
as 10 percent disabling under 38 C.F.R. § 4.71a, former 
Diagnostic Codes 5003 [arthritis, degenerative] and 5295.  
Starting with the June 2004 rating decision, the RO has rated 
the disability under the current Diagnostic Code 5242 
[degenerative arthritis of the spine]. 

The Board notes that the veteran was provided with the 
amended regulations in the June 2004 and August 2007 SSOC's.  
Accordingly, there is no prejudice to the veteran in deciding 
this appeal based on those regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].

The Board will therefore evaluate the veteran's service-
connected lumbosacral spine disability under both the former 
and the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. 
§ 3.114 (2006); VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  [This diagnostic code was not changed in 2003.]

(i.) The former schedular criteria

Under former Diagnostic Code 5295, severe lumbosacral strain 
warrants a 
40 percent disability rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (prior to September 26, 2003).  

Under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine;

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).

Analysis

Assignment of diagnostic code

The RO had previously rated the veteran's lumbar spine 
disability under 38 C.F.R. § 4.71a, former Diagnostic Code 
5295 [lumbosacral strain] and under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 [arthritis, degenerative].  Starting 
with the June 2004 rating decision, the RO has rated the 
disability, denominated simply as "low back pain", under 
the current Diagnostic Code 5242 [degenerative arthritis of 
the spine].  

The VA examinations do not reflect a current diagnosis of 
lumbosacral strain.  Rather, the examinations show a current 
diagnosis of degenerative joint disease of the lumbar spine.  
The medical evidence of record indicates that the veteran's 
service-connected disability is primarily manifested by 
limitation of motion.

There is no indication of neurological symptomatology 
associated therewith which would allow for rating the 
disability under former Diagnostic Code 5293 or current 
Diagnostic Code 5243 [intervertebral disc syndrome].  Neither 
the veteran nor his representative has contended otherwise.  
At the August 1996 VA examination, there was no evidence of 
sciatica.  The report of the March 2004 VA examination shows 
that the neurological examination of the lower extremities 
was intact.  At the March 2005 VA examination, it was noted 
that the lumbar spine disability was not manifested by 
incapacitating episodes [a requirement for rating a back 
disability as intervertebral disc syndrome under current 
Diagnostic Code 5243] and that the neurological examination 
was normal.  The report of the March 2007 VA examination 
shows that the veteran had not had any physician-prescribed 
bed rest and that straight-leg raising test was not limited 
by radicular pain.

The schedular criteria for rating arthritis focus on 
limitation of motion, which is present.  The Board therefore 
finds that the veteran's lumbar spine disability is properly 
rated based upon limitation of motion under the former 
Diagnostic Code 5292 and the current general schedule for 
rating spinal disabilities, to include specifically 
Diagnostic Code 5242.  Neither the veteran nor his 
representative has contended otherwise.  

Esteban considerations

The Joint Motion, as adopted by the Court's August 29, 2002 
Order, indicated that "the Board did not discuss this 
evidence [showing arthritis and degenerative joint disease of 
the spine], nor evaluate whether [the veteran] may be 
entitled to a separate rating for arthritis."  See the 
August 2002 Joint Motion, page 6.  

As has been discussed in the section immediately preceding, 
the veteran's lumbar spine disability has more recently been 
rated by the agency of original jurisdiction pursuant to 
Diagnostic Code 5242 [degenerative arthritis of the spine].  
Therefore, the degenerative joint disease of the lumbar spine 
is part of the service-connected lumbar spine disability.  
The first part of the directive has therefore been satisfied.

With respect to the second part, relating to separate ratings 
for arthritis and lumbosacral strain, as has been discussed 
above under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25; see also Esteban, supra.  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; see also Fanning, 
supra.

As has been alluded to above, there is no recent medical 
evidence of lumbosacral strain.  Rather, the recent clinical 
findings, including radiographic studies, have led examiners 
to diagnose degenerative joint disease of the lumbar spine.  
See, e.g., the report of the March 2007 VA examination and 
the report of a November 2006 VA outpatient treatment of the 
veteran at Hines VAMC..

As discussed above, in the past the RO rated the veteran's 
disability under Diagnostic Code 5003 and former Diagnostic 
Code 5295.  The Board wishes to make it clear that although 
the RO applied both diagnostic codes, separate disability 
ratings under these diagnostic codes are not warranted and in 
fact would constitute improper pyramiding under 38 C.F.R. § 
4.14.  The medical evidence makes it clear that the veteran's 
low back disability constitutes a single disease entity, 
which because of limited motion is now rated under Diagnostic 
Code 5242.

Schedular rating

(i) The former schedular criteria

The veteran is receiving the maximum rating, 40 percent, for 
his lumbar spine disability under former Diagnostic Codes 
5292 [limitation of lumbar spine motion] and 5295 
[lumbosacral strain].  

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a rating in 
excess of 40 percent, unfavorable ankylosis of the 
thoracolumbar spine must be present.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  

In this case, there is no evidence of ankylosis in the 
medical records.  Therefore, a rating in excess of 40 percent 
for the lumbar spine disability under the current schedular 
criteria is not warranted.



DeLuca considerations

The currently assigned 40 percent is the maximum rating for 
limitation of motion of the lumbar spine under either the old 
Diagnostic Codes 5292 and 5295 or the current general 
schedule for rating spinal disabilities (absent ankylosis).  
DeLuca considerations are therefore inapplicable.  See 
Johnston, supra.

Extraschedular consideration

This will be discussed below.

Hart consideration

Any Hart considerations are effectively subsumed in the 
effective date issue, which will be discussed immediately 
below.

Conclusion

For reasons stated above, the Board finds that a schedular 
disability rating in excess of the currently assigned 40 
percent for the veteran's lumbar spine disability have not 
been met.  The benefit sought on appeal is denied.

4.  Entitlement to an effective date earlier than December 
11, 1995 for the assignment of a 40 percent disability rating 
for low back pain.

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).



Effective dates - increased ratings

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  In making this determination, 
the Board must consider all of the evidence, including that 
received prior to a previous final decision.  See Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2007).  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2007).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1) (2007).

Factual background

In an April 1994 decision, the Board granted service 
connection for a low back disorder.  In a May 1994 rating 
decision which implemented the Board's decision, 
a noncompensable (zero percent) disability rating was 
assigned for mechanical low back pain, effective May 15, 
1990.  The veteran was notified of the May 1994 rating 
decision by way of a letter dated June 21, 1994 and was given 
his appellate rights.  He did not appeal the May 1994 rating 
decision.

On June 13, 1996, the RO received the veteran's formal claim 
for an increased rating for the lumbar spine disability.  In 
an April 27, 2005 rating decision, a 40 percent disability 
rating for the lumbar spine disability was assigned effective 
June 13, 1996.  In an August 2007 rating decision, an earlier 
effective date of December 11, 1995 was assigned for the 40 
percent disability rating for the lumbar spine disability on 
the basis that the veteran received VA treatment on that 
date.

Analysis

The agency of original jurisdiction has assigned a 
noncompensable disability rating from the date of service 
connection, May 15, 1990 to December 11, 1995; and a 
40 percent disability rating  thereafter.  The veteran seeks 
an earlier effective date for the currently assigned 40 
percent disability rating for his service-connected low back 
disability.   

The Board observes that the veteran has not challenged the 
effective date of service connection.  The matter of the 
veteran's entitlement to a disability rating in excess of 40 
percent for the back disability has been addressed above.

In determining an appropriate effective date, the Board must 
first identify the date of filing of the increased rating 
claim.  The Board then determines when it was "factually 
ascertainable" that an increase in disability occurred.  
Such date may be before or after the date the claim was 
filed, but may be no more than one year prior to the date of 
claim.  See 38 C.F.R. § 4.300(o) (2007). 

Date of claim 

The veteran filed his formal claim for an increased rating 
for his lumbar spine on June 13, 1996.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

In a November 2000 statement, the veteran argued that his 
appeal for an increased rating for his lumbar spine 
disability began in 1991.  It is true that the veteran filed 
a claim for service connection for a back disability in May 
1991.  However, as has been discussed in the factual 
background above, service connection for a back disability 
was granted by the Board in April 1994.  In the May 1994 
rating decision which implemented the Board's decision, a 
noncompensable (zero percent) disability rating was assigned 
for mechanical low back pain, effective May 15, 1990.  The 
veteran did not appeal this rating decision.  Therefore, the 
rating decision became final.  

The Board notes that a claim for an increased rating is 
separate and distinct from an original service connection 
claim.  As such the assignment of an initial rating must be 
separately appealed.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability]. 

A review of the record reveals that there is no communication 
from the veteran or a representative of the veteran to VA 
which can be interpreted as a claim for an increased rating 
for the lumbar spine disability after the June 21, 1994 
notice of the May 1994 rating decision which granted service 
connection and assigned a noncompensable disability rating 
and prior to the June 13, 1996 claim for an increased rating 
which forms the basis for the effective date of the currently 
assigned 40 percent rating..  Neither the veteran nor his 
counsel has identified such a claim.

As for an informal claim, a VA consultation sheet reflects 
that the veteran complained of low back pain and that he was 
referred to physical therapy on September 1, 1995.  On 
December 11, 1995, VA X-rays of the lumbar spine were taken.  
Because a formal claim for an increased rating for the lumbar 
spine disability was filed in June 1996, within one year 
thereafter under 38 C.F.R. § 3.157, the consultation report 
reflecting that the veteran was complaining of low back pain 
on September 1, 1995 is considered to be an informal claim of 
entitlement to an increased rating for a lumbar spine 
disability.  See also 38 C.F.R. § 3.155 (2007).  Therefore, 
the informal date of claim is September 1, 1995.

(ii) "Factually ascertainable"

The Board's inquiry now shifts to the crucial question of 
when it was "factually ascertainable" that an increase in 
disability took place.  As alluded to above, such date may 
potentially be up to one year earlier than September 1, 1995.  
See 38 C.F.R. § 3.400(o) (2007).  

The Board has reviewed the entire claims file, and based on 
that review finds that it is not factually ascertainable that 
an increase in severity of the veteran's lumbar spine 
disability occurred within the one-year period prior to the 
date of his informal claim on September 1, 1995.

The veteran first sought treatment for his lumbar spine 
disability on September 1, 1995.  Significantly, there is no 
medical evidence whatsoever during the one-year period prior 
to September 1, 1995 showing treatment or evaluation of the 
lumbar spine disability.  The medical evidence does not 
reflect an increase in severity in the lumbar spine 
disability during the one-year period prior to September 1, 
1995.  Specifically, neither the reports of VA examinations 
or VA treatment records indicate that the veteran had an 
increase in severity of his lumbar spine disability within 
the one-year period prior to September 1, 1995.  

While the veteran in essence claims that his lumbar spine 
symptomatology has been as severe in the remote past as it is 
now, the Board places greater weight on the absence of 
medical evidence demonstrating the degree of severity of the 
lumbar spine disability during the one-year period prior to 
September 1, 1995.  
Indeed, the term "factually ascertainable", as it is used 
in the regulation, clearly implies an objective standard, 
i.e., that someone other than the veteran "ascertain" that 
the disability increased.  There is no such evidence of 
record.  
If the lumbar spine disability had in fact increased in 
disability during the year prior to September 1, 1995, it 
would stand to reason that the veteran would have sought 
medical treatment.  He did not.

Therefore, based on the utterly negative medical record 
during the one-year period prior to September 1, 1995, it is 
not factually ascertainable that during that one-year period 
there was an increase in severity in the manifestations of 
the service-connected lumbar spine disability as to warrant a 
higher rating.   

Hart considerations

In light of the discussion above, the Board does not have to 
separately consider the veteran's claim for an increased 
rating for his lumbar spine disability pursuant to Hart.

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that an effective date of September 1, 
1995 for the award of a 40 percent disability evaluation for 
the service-connected lumbar spine disability is warranted.  
The appeal is allowed to that extent.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for any of his 
service-connected disabilities on appeal.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to any of his service-
connected disabilities on appeal such as to trigger 
consideration of the extraschedular provisions.  There is no 
indication that any of his service-connected disabilities on 
appeal individually markedly interfere with employment, 
beyond that contemplated in the currently assigned disability 
ratings.  The Office of Personnel Management approved the 
veteran's application for disability retirement from the 
United States Postal Service due to manual labor job 
limitations resulting from his service-connected orthopedic 
disabilities, and the veteran is currently unemployed.  
However, the March 2005 VA examiner noted that the veteran 
was not unemployable due to his knee orthopedic complaints 
and that he was certainly employable for a desk job or a job 
that required intermittent standing and sitting.  The March 
2005 VA examiner merely noted that the veteran would not be a 
candidate for a job that requires any heavy lifting.  The 
March 2007 VA examiner stated that the veteran's service-
connected disabilities would prevent him from doing a job 
requiring him being on his feet or lifting, but that he would 
be capable of doing sedentary work.  The March 2007 VA 
examiner added that his subjective limitations in his 
functional capacity and his need for a cane seemed to be out 
of proportion to objective findings.  

In short, there is nothing in the record to indicate that any 
of the service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In that connection, the Board 
observes that the veteran's service-connected disabilities 
heretofore resulted in a combined rating of 70 percent, which 
does not include any additional disability resulting from 
this decision.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

ORDER

Entitlement to an increased disability rating for 
chondromalacia patella of the left knee is denied.

An increased disability rating for chondromalacia patella of 
the right knee, 
20 percent, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

The 20 percent ratings for the service-connected bilateral 
knee disabilities are to be made effective as of February 25, 
1996. 

Entitlement to an increased disability rating for the 
service-connected lumbar spine disability is denied.

Entitlement to an effective date of September 1, 1995 for the 
award of a 40 percent disability evaluation for the service-
connected lumbar spine disability is granted, subject to 
governing regulations concerning the payment of monetary 
benefits. 


REMAND

5.  Entitlement to TDIU.

The veteran's TDIU claim should be readjudicated in light of 
the Board's grant of a 20 percent disability rating for the 
right knee disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
development action it deems to be 
appropriate, VBA should readjudicate the 
veteran's claim of entitlement to TDIU.  
If the benefit sought on appeal remains 
denied, the veteran and his counsel 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


